Citation Nr: 1744847	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  15-36 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to an initial compensable rating for a right ear hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1961 to August 1965.

This case comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a right ear hearing loss disability and assigned a noncompensable rating.  The June 2014 decision also denied entitlement to service connection for a left ear hearing loss disability.  

The Veteran filed a timely appeal with respect to the noncompensable rating for the right ear and the denial of service connection for the left ear. 

In April 2017, the Veteran testified before the undersigned Veteran's Law Judge (VLJ) during a Travel Board hearing in St. Petersburg, Florida.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial compensable disability rating for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's left ear hearing loss disability is related to his in-service noise exposure.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for a left ear hearing loss disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Given the favorable outcome in this decision that represents a full grant of the issue decided herein, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Service Connection for a Left Ear Hearing Loss Disability

The record reflects that the Veteran has a current left ear hearing loss disability for VA compensation purposes, satisfying the first service connection requirement.  See April 2010 VA audiological examination.  Additionally, traumatic noise exposure during service is conceded by virtue of the Veteran's military duties as a field artillery fire control man, satisfying the second service connection element.  See DD Form 214.  Thus, the pertinent inquiry is whether the Veteran's current left ear hearing loss disability is related to service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).

There are conflicting nexus opinions.  The April 2014 VA examiner opined that the Veteran's left ear hearing loss disability was less likely than not related to service.  The examiner reasoned that although in-service hazardous noise exposure was conceded and the Veteran denied recreational and civilian noise exposure, audiometric testing at discharge revealed normal hearing with no evidence of significant threshold shifts.

The Veteran submitted a private nexus opinion from Dr. K. B. in June 2017.  Dr. K. B. opined that the Veteran's left ear hearing loss disability was "almost certainly" related to noise exposure during service as well as age.  Dr. K. B. noted the Veteran's significant noise exposure during the Marine Corps from working with 105 millimeter artillery.  

Notably, the September 1961 and August 1965 audiometric testing results were based on a whisper test, which provides no frequency specific information regarding the Veteran's hearing acuity.  Further, absence of documented hearing loss at service separation does not alone foreclose a grant of service connection for subsequently demonstrated hearing loss.  See Hensley v. Brown, 5 Vet App 155 (1993).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss.  Id. at 159.  

Based on these facts, the Board concludes the evidence for and against the Veteran's claim is at least in relative equipoise.  Resolving doubt in the Veteran's favor, the claim for entitlement to service connection for left ear hearing loss is granted.  38 U.S.C.A. § 5107 (West 2014).  


ORDER

Entitlement to service connection for a left ear hearing loss disability is granted.


REMAND

There appear to be outstanding VA and private medical records.  In April 2017, the Veteran submitted an audiological evaluation from the VA Joint Ambulatory Care Center, dated in March 2017, which suggested his bilateral hearing loss disability had worsened.  However, the most recent VA medical records in the claims file date to August 2015.  Thus, outstanding VA medical records from August 2015 to present should be obtained.  Additionally, records from Dr. K. B. dated in June 2017 indicated the Veteran would be seen for follow-up care in two months.  On remand, the AOJ should with the Veteran's assistance obtain any outstanding relevant private medical records.

During the April 2017 hearing, the Veteran contended that his right ear hearing loss has worsened.  See April 2017 Hearing Transcript, pp. 8, 13.  In light of the above decision granting service connection for the Veteran's left ear hearing loss disability, and given the Veteran's contention that his hearing has worsened over the last several years, a new VA examination is needed to determine the current severity of the Veteran's bilateral hearing loss disability.  

Lastly, the Board notes that in October 2015 the Veteran submitted a request for a copy of his claims folder.  See October 2015 VA Form 21-4138.  Although the Veteran was mailed an acknowledgement letter in November 2015, it is unclear whether his request was fulfilled.  On remand, the AOJ should clarify whether the Veteran's October 2015 request was completed, and if not, ensure that it is fulfilled.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Clarify whether the Veteran's October 2015 privacy act request was completed.  If not, take necessary steps to ensure that the Veteran's request is fulfilled.

2.  Take appropriate action to obtain VA treatment records from August 2015 to present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim, including from Dr. K. B.

4.  Schedule the Veteran for an audiological examination to determine the current severity of his service-connected bilateral hearing loss disability.  The examiner is requested to fully describe the functional effects caused by the Veteran's bilateral hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


